DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 10/29/2021 in which claims 1, 12, and 16 were amended and claims 11 and 15 were cancelled. Claims 1-10, 12-14, and 16-20 are pending for examination below. 

Allowable Subject Matter
Claims 1-10, 12-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a memory configured to store: an initial full charge capacity value of the battery; and known data of faded capacity values of the battery as a function of time, temperature, and remaining capacity; and a logic circuit configured to: compute an updated full charge capacity value based on: the initial full charge capacity value; the measured elapsed time; the computed remaining capacity; the measured temperature; and the known capacity values; compute the state of health of the battery, wherein the state of health of the battery is defined by a ratio of the updated full charge capacity value and the initial full charge capacity value; and transmit the computed state of health to the memory.”
Claims 2-10 depend from claim 1 and are allowed for the same reasons.
claim 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “computing an updated full charge capacity value based on: an initial full charge capacity value, wherein the initial full charge capacity value is a capacity of the battery at the starting time; a first fade ratio, wherein the first fade ratio is a function of the measured elapsed time; a second fade ratio, wherein the second fade ratio is a function of the measured temperature; and a third fade ratio, wherein the third fade ratio is a function of the computed remaining capacity; and estimating a state of health of the battery based on the updated full charge capacity value.”
Claims 13-14 depend from claim 12 and are allowed for the same reasons. 
With respect to claim 16, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “compute a remaining capacity of the battery at the elapsed time; measure a temperature of the battery at the elapsed time; compute an updated full charge capacity (UFCC) value at the elapsed time based on: known data of faded capacity values of the battery as a function of time, temperature, and remaining capacity; an initial full charge capacity (IFCC) value, wherein the IFCC value is a capacity of the battery at the starting time; the measured elapsed time; the computed remaining capacity; and the measured temperature of the battery at the elapsed time; and estimate a state of health of the battery based on the computed UFCC value.”
Claims 17-20 depend from claim 16 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859